EXHIBIT 10.6

 

STOCK PURCHASE AGREEMENT (“Agreement”) dated as of the 1st day of August 2017,
by and among Peter O’Brien (the “Seller”) ALII Capital LLC, a Washington limited
liability corporation (the “Purchaser”) and Artelo Biosciences, Inc., a Nevada
corporation (the “Company”).

 

Whereas, the Seller is the owner of 3,000,000 shares of common stock, par value
$0.001 per share of the Company; and

 

Whereas, the Seller proposes to sell to the Purchaser and Purchaser proposes to
purchase from the Seller 300,000 shares of the Company’s common stock (the
“Purchased Shares”), on the terms set forth herein; and

 

Whereas, the Company believes that it is in its and its shareholders best
interests to facilitate the transactions contemplated by this Agreement.

 

Accordingly, in consideration of the premises, representations, warranties and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. PURCHASE AND SALE AND CLOSING

 

1.1. The Seller hereby agrees to sell, assign, transfer and deliver to the
Purchaser, and the Purchaser hereby agrees to purchase from the Seller, the
Purchased Shares for an aggregate purchase price of $250.00 (the “Purchase
Price”) payable on the Closing Date (as defined below). Payment shall be in U.S.
Dollars, in the form of a check, certified bank draft or wire transfer sent to
the personal account of the Seller (account information as provided by separate
communiqué). On the Closing Date the Seller shall provide the Purchaser with a
certificate in the name of the Purchaser representing the Purchased Share.

 

1.2. Closing. The closing (“Closing”) of the transactions contemplated hereby
will occur on, or, before August 15, 2017 (the “Closing Date”).

 

2. REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

2.1. The Seller warrants, covenants and represents to the Purchaser with the
intention of inducing the Purchaser to enter into this Agreement that:

 

(a) the Seller is, and immediately prior to and at the Closing, the Seller shall
be the legal and beneficial owner of the Purchased Shares and on the Closing
Date, the Seller shall transfer to the Purchaser the Purchased Shares free and
clear of all liens, restrictions, covenants or adverse claims of any kind or
character;

 

(b) the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 

(c) the Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or “affiliate” of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the “Securities Act”);

 

(d) to the best of the knowledge, information and belief of the Seller there are
no circumstances that may result in any material adverse effect to the Company
or the value of the Purchased Shares that are now in existence or may hereafter
arise;

 



  1

   



 

(e) the authorized capital of the Company consists of 150,000,000 common shares,
par value $0.001 and 50,000,000 preferred stock, par value $0.001, of which a
total of 9,800,000 common shares are issued and outstanding and 220,000 are
reserved for issuance to members of the Company’s board of directors;
additionally, the Company is in the process of an unregistered offering pursuant
to which it may sell up to 2,500,000 units, each consisting of a share of common
stock and a warrant to purchase a share of common stock;

 

(f) the Seller agrees to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement;

 

(g) there are no claims threatened or against or affecting the Company nor are
there any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same;

 

(h) the Company is a “shell company” as that term is defined in the Securities
Act and the rules and regulations promulgated thereunder; and

 

(i) the Purchased Shares, are “restricted securities” as that term is defined in
the Securities Act and the rules and regulations promulgated thereunder.

 

3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.1. The Purchaser represents and warrants to the Seller that the Purchaser:

 

(a) has the legal power and authority to execute and deliver this Agreement and
to consummate the transactions hereby contemplated;

 

(b) understands that the Company is a “shell company” and, as such, may find his
ability to sell the Purchased Shares pursuant to an exemption from the
registration requirements difficult;

 

(c) understands that the Purchased Shares are restricted securities;

 

(d) understands there is currently no established public market for the
Purchased Shares, though they are quoted by a limited number of brokers on the
OTC Markets Group Inc. Pink and there is no guarantee that a public market for
the Purchased Shares will ever develop;

 

(e) understands and agrees that offers and sales of any of the Purchased Shares
shall be made pursuant to an applicable exemption from the registration
requirements of the Securities Act, including, but not limited to Rule 144 as
promulgated by the Securities and Exchange SEC (the “SEC”) if and to the extent
applicable; and

 

(f) is acquiring the Purchased Shares as principal for the Purchaser’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Purchased Shares and
has the ability to withstand the loss of the full Purchase Price.

 



  2

   



 

3.2 The Purchaser agrees not to engage in hedging transactions with regard to
the Purchased Shares accept in compliance with the Securities Act.

 

4. REGISTRATION RIGHTS

 

4.1 Piggy-Back Registration. If, at any time while the Purchaser owns the
Purchased Shares, there is not an effective Registration Statement covering all
of the Purchased Shares and the Company shall determine to prepare and file with
the Securities and Exchange Commission (the “SEC”) a registration statement (the
“Registration Statement”) relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to Purchaser a written
notice of such determination and, if within fifteen business days after the date
of the delivery of such notice, Purchaser shall so request in writing, the
Company shall include in such registration statement all or any part of such
Purchased Shares as Purchaser requests to be registered. In connection with the
filing of the Registration Statement, Purchaser agrees to furnish to the Company
a completed questionnaire in the form and substance approved by counsel for the
Company (the “Selling Stockholder Questionnaire”) no less than five days prior
to the filing of the Registration Statement. Notwithstanding any other provision
of this Section 4, if the SEC or any SEC guidance sets forth a limitation on the
number of securities permitted to be registered on a particular Registration
Statement as a secondary offering, Purchaser understands and agrees that the
Purchased Shares shall be the first securities removed from the Registration
Statement in order to comply with the SEC or SEC guidance.

 

4.2 Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Section 4 by the Company shall be borne by the Company
whether or not any Purchased Shares are sold pursuant to a Registration
Statement. In no event however shall the Company be responsible for any broker
or similar commissions of Purchaser or any legal fees or other costs of
Purchaser.

 

4.3 Discontinued Disposition. Purchaser agrees that, upon receipt of a notice
from the Company of the occurrence of any event that makes the Registration
Statement outdated, defective or otherwise unavailable, Purchaser will forthwith
discontinue disposition of the Purchased Shares under a Registration Statement
until it is advised in writing by the Company or an agent of the Company that
the use of the applicable prospectus (as it may have been supplemented or
amended) may be resumed. The Company will use its reasonable best efforts to
ensure that the use of the prospectus may be resumed as promptly as is
practicable, and shall advise Purchaser as promptly as practicable in writing.

 

4.4 Compliance. Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of the
Purchased Shares pursuant to a Registration Statement.

 



  3

   



 

4.5 Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Section 4, indemnify and hold harmless Purchaser, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell the Purchased Shares as principal as a result of a pledge or any
failure to perform under a margin call of common stock), investment advisors and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each of them, each Person who controls any such Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto,
preliminary prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act),or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 4, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based solely upon information regarding
Purchaser furnished in writing to the Company by Purchaser expressly for use
therein, or to the extent that such information relates to Purchaser or
Purchaser’s proposed method of distribution of the Purchased Shares and was
reviewed and expressly approved in writing by Purchaser expressly for use in a
Registration Statement, such prospectus, preliminary prospectus, free writing
prospectus, or in any amendment or supplement thereto (it being understood that
Purchaser has approved the contents of the Selling Stockholder Questionnaire for
this purpose) or (ii) the use by Purchaser of an outdated, defective or
otherwise unavailable prospectus after the Company has notified Purchaser in
writing that the prospectus is outdated, defective or otherwise unavailable for
use by Purchaser. The Company shall notify Purchaser promptly of the
institution, threat or assertion of any governmental action, litigation, hearing
or other proceeding arising from or in connection with the transactions
contemplated by this Section 4 of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such indemnified person and shall survive the transfer of any
Purchased Shares by Purchaser.

 

(b) Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (x) Purchaser’s failure to comply with any
applicable prospectus delivery requirements of the Securities Act through no
fault of the Company or (y) any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, preliminary
prospectus, free writing prospectus, or in any amendment or supplement thereto,
or arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by Purchaser to the Company expressly for
inclusion in such Registration Statement or such prospectus or (ii) to the
extent, but only to the extent, that such information relates to Purchaser’s
proposed method of distribution of the Purchased Shares and was reviewed and
expressly approved in writing by Purchaser expressly for use in a Registration
Statement (it being understood that the Purchaser has approved the contents of
the Selling Stockholder Questionnaire for this purpose), such prospectus,
preliminary prospectus, free writing prospectus, or in any amendment or
supplement thereto or (iii) to the extent, but only to the extent, related to
the use by Purchaser of an outdated, defective or otherwise unavailable
prospectus after the Company has notified Purchaser in writing that the
prospectus is outdated, defective or otherwise unavailable for use by Purchaser.
In no event shall the liability of Purchaser under this Section 4.5(b) be
greater in amount than the dollar amount of the net proceeds received by
Purchaser upon the sale of the Purchased Shares giving rise to such
indemnification obligation.

 



  4

   



 

(c) Conduct of Indemnification Proceedings.

 

(i) If any proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that, the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Section 5, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have materially and adversely prejudiced the Indemnifying Party.

 

(ii) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses, (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding, or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

(iii) Subject to the terms of this Section 4, all reasonable fees and expenses
of the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Business Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 



  5

   



 

5.    MISCELLANEOUS

 

5.1 The parties hereto acknowledge that they have obtained independent legal
advice with respect to this Agreement and acknowledge that they fully understand
the provisions of this Agreement.

 

5.2 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in United States dollars.

 

5.3 There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

 

5.4 This Agreement will be governed by and construed in accordance with the laws
of the State of Nevada. The parties hereby attorn to the jurisdiction of the
courts Clark County, Nevada with respect to any legal proceedings arising from
this Agreement.

 

5.5 The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of one year.

 

5.6 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.

 

5.7 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

  6

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 



SELLER:

/s/ Peter O'Brien

 

Peter O’Brien

 

PURCHASER:

/s/ Brett Nesland

 

Brett Nesland, Member

 

COMPANY:

/s/ Gregory Gorgas

 

Gregory Gorgas, President & CEO



 



 

 7



 